Citation Nr: 1045730	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had verified active service from January 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In an April 2010 statement, the Veteran asserted that 
earlier effective dates were due for service connection 
findings for hearing loss, tinnitus, and a foot disorder.  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The claim for an increased rating for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's tinnitus is assigned a single 10 percent rating, 
which is the maximum evaluation authorized under Diagnostic Code 
(DC) 6260.


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 
10 percent for the service-connected tinnitus, including separate 
compensable evaluations for tinnitus in each ear.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead to 
an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  As will be discussed in this decision, a rating 
greater than 10 percent for tinnitus, including separate 
compensable evaluations for tinnitus in each ear, is not 
warranted as a matter of law.  Any further discussion of the VCAA 
with respect to the claim is, therefore, not necessary.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

Previously, in October 2005, the RO granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
November 2004.  In May 2006, the Veteran filed his current claim 
for an increased rating for his tinnitus.  In December 2006, the 
RO denied this increased rating issue.  Following receipt of 
notification of that determination, the Veteran perfected a 
timely appeal of the denial of his claim.  Throughout the current 
appeal, the Veteran has consistently maintained that separate 
compensable evaluations for tinnitus in each ear are warranted.

Tinnitus is evaluated under DC 6260.  This diagnostic code was 
revised effective June 13, 2003.  The revisions were intended to 
codify VA's longstanding practice of assigning a single 10 
percent evaluation for recurrent tinnitus, whether the sound is 
perceived as being in one ear or both ears, or in the head.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).

This diagnostic code has not changed and continues to stipulate 
that only a single evaluation for recurrent tinnitus will be 
assigned - whether the sound is perceived in one ear, both ears, 
or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's 
longstanding interpretation of DC 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral).  Accordingly, the appeal is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A disability rating greater than 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
tinnitus in each ear, is denied.


REMAND

The most recent VA compensation examination into the Veteran's 
hearing loss was conducted approximately three years ago in 
November 2007.  In lay statements of record from the Veteran, it 
is indicated that his hearing loss may have worsened since then.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment 
of the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination).

As such, the Board finds remand warranted to again evaluate the 
Veteran's service-connected hearing loss.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature and 
severity of the Veteran's hearing loss 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


